DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on May 13, 2021 has been entered.  The present application is being examined under the pre-AIA  first to invent provisions.

Corrected Notice of Allowability
This Notice of Allowability is in response to the Information Disclosure Statement (IDS), filed May 13, 2021.  The content of the December 14, 2020 Notice of Allowance appears below along with a statement regarding the 05/13/2021 information disclosure statement.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS), filed on May 13, 2021, is acknowledged, and the references contained therein have been considered.  It is noted that the attached form 1449 for the May 13, 2021 IDS corrected Cite No. 13 of the “NON-PATENT LITERATURE DOCUMENTS” as dated December 06, 2016 per the corresponding attached document submitted by applicant.

Withdrawn Claim Objections and Rejections
The objection to claim 33 (at par. 5-6 of the 08/26/2020 Office action) is withdrawn in light of applicant’s 11/27/2020 amendments, which cancel claim 33.
The rejection of claims 1, 3, 7-8, 15-18, 33 and 51-53 under pre-AIA  35 USC § 103 (a) over DELGADO (US 5,908,693), in view of KIRKWOOD (US 2004/0241214 A1) (at par. 7-14 of the claims 1, 3, 7-8, 15-18, 33 and 51-53.

Rejoinder
Claims 41-53 as amended below, are allowable.  The restriction/election requirement made in the Office action, dated May 17, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Claims 41-53 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with WENDY A. CHOI (Reg. No. 36,697) on December 04, 2020.
The claims are amended as follows:
[...]
51	(currently amended)  The adhesive composition of claim 41[[1]] wherein the microparticles constitute from about 0.01% to about 50% by weight of the total weight of the composition.
[...]

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: DELGADO (US 5,908,693, Issued Jun. 01, 1999; hereinafter, “Delgado”; of record).  Delgado is directed to a low trauma wound dressing with improved moisture vapor permeability.  Delgado, title & abstract.  In this regard, Delgado teaches an exemplary composition of isooctyl acrylate/N-vinylpyrrolidone/acrylic acid/poly(ethylene oxide) acrylate adhesive microparticles and chlorhexidine gluconate (Delgado, col. 19, ln. 20 to col. 20, ln. 36, “Experiment 3”), whereby it is noted that:
isooctyl acrylate/N-vinylpyrrolidone/acrylic acid/poly(ethylene oxide) acrylate adhesive microparticles (Delgado, col. 19, ln. 20 to col. 20, ln. 22, “Experiment 3”) relates to:
an “adhesive” and encompassed by “acrylic acid adhesives” of claim 41; and
chlorhexidine gluconate relates to:
“chlorhexidine gluconate” of claim 41, and
“at least one active agent” that is “hydrophilic” of claim 41.
To the extent Delgado DOES NOT TEACH an active agent in microparticles in order to meet the instant requirements of:
(1) “microparticles including a matrix material and at least one active agent,” “wherein the matrix material is a saccharide binder” as required by claim 41; AND
(2) “wherein the matrix material is a saccharide binder” of claim 41;
both of which are known in the prior art, as discussed at par. 10-11 of the 08/26/2020 Office action.  However, Delgado DOES NOT TEACH “wherein the microparticles further include an outer layer of a water sensitive material that dissolves or otherwise degrades upon exposure to at least one of (i) saline, (ii) other bodily fluids, and basic pH” as required by independent claim 41, whereby the instant claims are distinguishable from the closest prior art.

Conclusion
Claims 41-53 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611